CONCURRING OPINION.
LAMM, J.
Fiduciary Relation: Burden. On oral argument at this bar I was tentatively of opinion the judgment should be affirmed, but my brother’s opinion has altered my views, so that now I concur heartily in so much of it as sets aside the voluntary transfers of plaintiff to his brother Henry. I think the fiduciary relation be^weerL them put the burden on Henry Cornet to show those transfers fair and just. This burden he threw off. Neither do the instruments assailed bespeak fairness in their terms or import it on their faces. Defendant trustee was called to and assumed a high and delicate duty. He was his brother’s keeper in a noble sense. The deeds smack of personal advantage to the trustee. The office of those transfers was not alone to clarify the terms of the will but to enlarge those terms. As the trustee’s *242attitude in act and word is cold and hostile to the beneficiary, it is well that another trustee (a neutral and competent person) be appointed and an accounting be had.
Meaning of win. But it has been with no little difficulty that I bring myself to concur in the construction given the will. The intent of testator, to be got at by the terms of his will, has been called the pole-star of 0f judicial interpretation. The statute runs the same way. To that, all agree. Figuratively, judges dealing with wills are to stand in the shoes of testator, or, sitting in his armchair, look through his spectacles as near as may be and thereby when the intent is obscure, try to get at it, and give it effect. Wills are favored. The maxim is.: It is to the interest of the State that the last wills of its citizens be sustained. (Interest rei piiblicae suprema hominum testamenta hata haberi.) Of course that maxim is merely a cautionary one of use in dealing with an important subject of great tenderness among all enlightened people. There is another rule of interpretation heading to the same end, viz., that an instrument should be so construed that the thing shall stand and not fall. (Ut res magis valeat quam pereat.)
Attending to them both a doubt arose, viz., whether, reading the will by all its, four corners to get at its illuminating purpose, it could be said to be the intent of testator to give his son (in the grasp at intervals of a tyrannical and uncontrollable vice, subversive of business judgment) the power to give away or alienate his estate, or hypothecate or anticipate his income. Whether the father did not intend to guard against that, and, therefore, whether the construction put upon his will should not do so? Whether if the will is not to be given that construction, it might not as well never have been written; for, at bottom, does it effect anything of substance? Is it to all vital intents not an empty noise, a thundering .in the index? *243But, on the other hand, can it be surely said the father had lost all hope of his son’s reformation? Did he intend to cut him forever off with an income optional with his trustee? Or create an irrevocable spendthrift trust with no title in the corpus of the estate? If he did he used unfortunate and inexact language of doubtful import that is not sufficient to cut down the estate granted in a former clause.
I am constrained to concur and do so.